                       Case 18-50578        Doc 27     Filed 05/15/19     Page 1 of 1



                                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF NORTH CAROLINA

IN RE:                                         )
                                               )
OSCAR DEMOND STOVER                            )              Case #018-50578
                                               )
         Debtor(s)                             )

                     CHAPTER 7 INDIVIDUAL DEBTOR’S STATEMENT OF INTENTION

1.    I/We, the Debtor(s), have filed a schedule of assets and liabilities which includes consumer debts
secured by property of the estate.

2.      My intention with respect to the property of the estate which secured those consumer debts is as
follows:

         a.     Property to be Surrendered.

Description of Property                                       Creditor’s Name


2008 BMW 750Li                                                Pentagon Federal Credit Union
                                                              Mariner Finance North Carolina Inc.




         b.     Property to be Retained.

Description of Property                                Creditor’s Name                Intention

-NONE-




3.      I understand that Section 521(2)(B) of the Bankruptcy Code requires that I perform the above
stated intention within 45 days of the filing of this statement with the court, or within such additional time
as the court, for cause, within such 45-day period fixes.


Date:           05/15/2019             Signed:         /s/ Oscar Demond Stover
                                                       Oscar Demond Stover, Debtor
